Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121.
	Claims 1-7 and 15 (Invention I) are drawn to a method (computer system) of salvaging an output, comprising: defining a condition for terminating a run of a tool; checking whether the condition is likely to be met during a running of the tool; terminating the running of the tool in an event the condition is likely to be met; checking a validity of an incomplete output of the tool generated during the running; and finalizing the incomplete output in an event the incomplete output is valid.
	Claims 8-14 and 16-20 (Invention II) are drawn to a method (computer system) of salvaging an output of a tool, comprising: defining a condition for terminating a run of the tool; running the tool; checking whether the condition is likely to be met during and in parallel with the running of the tool; injecting a control statement into logic of the tool to immediately terminate the running in an event the condition is likely to be met; checking a validity of an incomplete output of the tool generated during the running following the termination; and finalizing the incomplete output in an event the incomplete output is valid.
The inventions are distinct, each from the other because of the following reasons:

In the instant case, 
(1) the combination of Claims 1-7 and 15 (Invention I) does not require the particulars of the subcombination as claimed (italicized) , and 
(2) the subcombination of Claims 8-14 and 16-20 (Invention II) has utility by itself such as “injecting a control statement into logic of the tool to immediately terminate the running …” 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above 
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention:
the inventions are likely to raise non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863